DISMISS and Opinion Filed September 1, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00666-CV

                           IN THE INTEREST OF E.J.B., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-07948

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       By letter dated June 27, 2016, the Court questioned its jurisdiction over the appeal

because the notice of appeal appeared to be untimely. We instructed appellant to file a letter

brief addressing the jurisdictional issue and gave appellee an opportunity to respond.

       If no timely post-judgement motion extending the appellate timetable is filed, a notice of

appeal is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1. Without

a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       The trial court signed the judgment on December 7, 2015. Appellant did not file a timely

post-judgment motion extending the appellate timetable. Accordingly, the notice of appeal was

due on January 6, 2016, thirty days after the date the judgment was signed. See TEX. R. APP. P.

26.1. Appellant filed a notice of appeal on May 24, 2016, more than four months past the due

date. In his letter brief, appellant informs the Court that he did not learn of the trial court’s

December 7th judgment until March 11, 2016.         See TEX. R. APP. P. 306a(4). Neither rule of
civil procedure 306a(4) nor rule of appellate procedure 4.2(a)(1) helps appellant, however,

because he concedes that he received actual notice of the judgment on March 11, 2016, which

was more than ninety days after the date the judgment was signed. See TEX. R. APP. P. 306a(4);

TEX. R. APP. P. 4.2(a)(1); Levit v. Adams, 850 S.W.2d 469, 470 (Tex. 1993) (per curiam);

Florance v. State, 352 S.W.3d 867, 873 (Tex. App.—Dallas 2011, no pet.). Moreover, although

appellant filed the notice of appeal within six months after the date the judgment was signed, the

notice of appeal does not meet the requirements for a restricted appeal. See TEX. R. APP. P.

25.1(d)(7).

        Because appellant’s notice of appeal was untimely filed, we dismiss the appeal for want

of jurisdiction. See TEX. R. APP. P. 25.1(b); 42.3(a).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE

       160666F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF E.J.B., A CHILD                On Appeal from the 255th Judicial District
                                                  Court, Dallas County, Texas
No. 05-16-00666-CV                                Trial Court Cause No. DF-15-07948.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee KENDRA NIKOLE BALDWIN recover her costs of this
appeal from appellant DANIEL JOSEPH MAVERO.


Judgment entered September 1, 2016.




                                            –3–